Opinion issued May 12, 2003







In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00434-CV
          01-03-00449-CV
____________

IN RE JOEL COOK, Relator



Original Proceedings on Petitions for Writs of Mandamus and Prohibition



MEMORANDUM OPINION	 In cause number 01-03-00434-CV, relator Joel Cook has filed a petition for
a writ of mandamus complaining that Judge Warne (1) has violated Cook's Fifth
Amendment right against self-incrimination by ordering him to produce federal
income-tax, income, and health-insurance records relevant to a motion to modify
child support.  In cause number 01-03-00449-CV, Cook has a filed a petition for a
writ of prohibition to prevent Judge Warne from enforcing the order until we rule on
the petition for a writ of mandamus.
	When a party asserts a Fifth Amendment privilege to avoid civil discovery, the
trial court may determine whether the party is asserting the privilege in good faith. 
Ex parte DeLeon, 972 S.W.2d 23, 25 (Tex. 1998).  If the trial court concludes the
assertion is in good faith but is nonetheless being used offensively to avoid discovery,
the court may impose reasonable sanctions.  See generally Tex. Dep't of Pub. Safety
Officers Ass'n v. Denton, 897 S.W.2d 757, 760-63 (Tex. 1995).  There is an adequate
remedy by appeal to review a trial court's decision regarding the assertion of a Fifth
Amendment privilege unless the trial court (1) holds the party asserting the privilege
in contempt and confines the party, for which habeas-corpus relief is available, or (2)
imposes death-penalty sanctions, for which mandamus review is available.  See Ex
parte DeLeon, 972 S.W.2d at 24-25 (habeas corpus); Walker v. Packer, 827 S.W.2d
833, 840-44 (Tex. 1992) (mandamus).
	Judge Warne has not imposed death-penalty sanctions.  Accordingly, we deny
the petitions for writs of mandamus and prohibition.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.